 

Exhibit 10.4

 

FIRST AMENDMENT To AMENDED AND RESTATED INTERcreditor agreement

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT (this
“Amendment”) is entered into this 1st day of July, 2016, among BANK OF AMERICA,
N.A., in its capacity as administrative agent and collateral agent (together
with its successors and assigns in such capacity, the “BofA Facility Agent”),
and WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as administrative
agent and collateral agent (together with its successors and assigns in such
capacities, the “GSO Agent”).

 

Recitals

 

A.           Pursuant to that certain Second Amended and Restated First Lien
Credit Agreement, dated as of April 8, 2015, by and among Sequential Brands
Group, Inc., a Delaware corporation (the “Borrower”), the Guarantors party
thereto, the BofA Facility Agent and the BofA Facility Lenders (as amended prior
to the date hereof and in effect, the “Existing BofA Facility Credit
Agreement”), the BofA Facility Lenders have agreed to make certain loans and
provide other financial accommodations to or for the benefit of the Borrower.

 

B.           Pursuant to that certain Second Amended and Restated Credit
Agreement dated as of December 4, 2015, by and among the Borrower, the
Guarantors party thereto, the GSO Lenders and the GSO Agent (as amended prior to
the date hereof and in effect, the “Existing GSO Credit Agreement”), the GSO
Lenders have made certain loans to the Borrower.

 

C.           The BofA Facility Agent and the GSO Agent have entered into that
certain Amended and Restated Intercreditor Agreement dated as of December 4,
2015 (as amended and in effect, the “Intercreditor Agreement”), which provides,
among other things, the respective rights and remedies of the BofA Facility
Agent and the GSO Agent with respect to the Collateral (as defined therein) and
certain other matters.

 

D.           Contemporaneously herewith, the Borrower, the Guarantors, the BofA
Facility Lenders and the BofA Facility Agent are entering into that certain
Third Amended and Restated First Lien Credit Agreement to amend and restate the
terms of the Existing BofA Facility Credit Agreement (the “Restated BofA
Facility Credit Agreement”).

 

E.           Contemporaneously herewith, the Borrower, the Guarantors, the GSO
Lenders and the GSO Agent are entering into that certain Third Amended and
Restated Credit Agreement to amend and restate the terms of the Existing GSO
Credit Agreement (the “Restated GSO Credit Agreement”).           

 

F.           The BofA Facility Agent and the GSO Agent have agreed to amend
certain provisions of the Intercreditor Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

 



 1

 

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.           Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Intercreditor Agreement.

 

2.           Amendments to Intercreditor Agreement.

 

(a)           General. Any and all references in the Intercreditor Agreement,
other than in Section 8.4 of the Intercreditor Agreement, to the phrase “as in
effect on the date hereof” and the phrase “as of the date hereof” shall be
deleted and replaced with the phrase “as in effect on the First Amendment
Effective Date” and the phrase “as of the First Amendment Effective Date”,
respectively.

 

(b)           Section 1.2 of the Intercreditor Agreement is hereby amended by
deleting the reference to “Section 6.18(b)” in clause (iii) of the definition of
“Inadvertent Overadvances” and by substituting “Section 6.18(a)” in its stead.

 

(c)           Section 1.2 of the Intercreditor Agreement is hereby amended by
deleting the definition of “Maximum BofA Facility Amount” in its entirety and by
substituting the following in its stead:

 

“Maximum BofA Facility Amount” shall mean, on any date of determination thereof,
a principal amount equal to (a) $287,500,000 plus (b) an additional amount of
additional indebtedness incurred under the BofA Credit Agreement that would not
result in the Consolidated First Lien/First Out Leverage Ratio as of the last
day of the most recently ended Fiscal Quarter of the Borrower for which
financial statements are required to have been delivered under the GSO Credit
Agreement by the Borrower to exceed 2.50:1.00, after giving pro forma effect to
the incurrence of such additional amount under the BofA Credit Agreement, plus
(c) BofA Facility Obligations under Bank Product Agreements and Cash Management
Services Agreement, plus (d) any additional principal amount extended pursuant
to a DIP Financing permitted pursuant to Section 6.1(a) hereof, minus (e) the
amount of any permanent repayment of the BofA Facility Obligations made after
the First Amendment Effective Date or any commitment reduction of the BofA
Facility Obligations after the First Amendment Effective Date.

 

(d)           Section 1.2 of the Intercreditor Agreement is hereby amended by
deleting the definition of “Maximum GSO Facility Amount” in its entirety and by
substituting the following in its stead:

 

“Maximum GSO Facility Amount” shall mean (a) the principal amount of
$450,000,000 plus (b) the aggregate principal amount of Indebtedness that may be
incurred under Section 2.14 of the GSO Credit Agreement as in effect on the
First Amendment Effective Date.

 



 2

 

 

(e)          Section 1.2 of the Intercreditor Agreement is hereby amended by
adding the following new defined terms in appropriate alphabetical order
therein:

 

“First Amendment Effective Date” shall mean July 1, 2016.

 

“MSLO Key Man Policy” shall have the meaning assigned to that term in the BofA
Credit Agreement.

 

(f)          Section 4.1 of the Intercreditor Agreement is hereby deleted in its
entirety and the following is substituted in its stead:

 

“4.1       Application of Proceeds of BofA Facility Priority Collateral.

 

(a)          The BofA Facility Agent and the GSO Agent hereby agree that all
BofA Facility Priority Collateral and all Proceeds thereof received by either of
them (other than the MSLO Key Man Policy and the Proceeds thereof) (i) in
connection with any Exercise of Secured Creditor Remedies with respect to the
BofA Facility Priority Collateral, (ii) in connection with the exercise of any
right or remedy (including set off) relating to the BofA Facility Priority
Collateral, or (iii) following the commencement of any Insolvency Proceeding, in
each case, shall be applied,

 

first, to the payment of reasonable costs and expenses of the BofA Facility
Agent,

 

second, to the payment of the BofA Facility Obligations (other than the Excess
BofA Facility Obligations) in accordance with the BofA Facility Loan Documents
until the Discharge of BofA Facility Obligations (other than the Excess BofA
Facility Obligations) shall have occurred;

 

third, to the payment of the GSO Obligations (other than the Excess GSO
Obligations) in accordance with the GSO Loan Documents until the Discharge of
GSO Obligations (other than the Excess GSO Obligations) shall have occurred,

 

fourth, to the payment of the Excess BofA Facility Obligations in accordance
with the BofA Facility Loan Documents until the Discharge of BofA Facility
Obligations shall have occurred,

 

fifth, to the payment of the Excess GSO Obligations in accordance with the GSO
Loan Documents until the Discharge of GSO Obligations shall have occurred, and

 

sixth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

 

(b)          The BofA Facility Agent and the GSO Agent hereby agree that the
MSLO Key Man Policy and the Proceeds thereof received by either of them (i) in
connection with any Exercise of Secured Creditor Remedies with respect to the
MSLO Key Man Policy and the Proceeds thereof, (ii) in connection with the
exercise of any right or remedy (including set off) relating to the the MSLO Key
Man Policy and the Proceeds thereof, or (iii) following the commencement of any
Insolvency Proceeding, in each case, shall be applied,

 



 3

 

 

first, to the payment of reasonable costs and expenses of the BofA Facility
Agent,

 

second, to the payment of the BofA Facility Obligations consisting of the
Tranche A Term Loan (other than the Excess BofA Facility Obligations) in an
amount equal to the lesser of (x) the aggregate amount of the Tranche A Term
Loan outstanding and (y) (i) at any time that any portion of the BofA Facility
Obligations consisting of the Tranche A-1 Loan is outstanding, $20,000,000, and
(ii) at all other times, $35,000,000;

 

third, at any time that any portion of the BofA Facility Obligations consisting
of the Tranche A-1 Loan is outstanding, to the payment of the BofA Facility
Obligations consisting of the Tranche A-1 Term Loan (other than the Excess BofA
Facility Obligations) in an amount equal to the lesser of (x) the aggregate
amount of the Tranche A-1 Term Loan outstanding and (y) (i) $20,000,000;

 

fourth, to the payment of the GSO Obligations (other than the Excess GSO
Obligations) in accordance with the GSO Loan Documents up to an amount not to
exceed (i) at any time that any portion of the BofA Facility Obligations
consisting of the Tranche A-1 Loan is outstanding, $10,000,000, and (ii) at all
other times, $15,000,000;

 

fifth, to the payment of the other BofA Facility Obligations (other than the
Excess BofA Facility Obligations) in accordance with the BofA Facility Loan
Documents until the Discharge of BofA Facility Obligations (other than the
Excess BofA Facility Obligations) shall have occurred;

 

sixth, to the payment of the other GSO Obligations (other than the Excess GSO
Obligations) in accordance with the GSO Loan Documents until the Discharge of
GSO Obligations (other than the Excess GSO Obligations) shall have occurred,

 

seventh, to the payment of the Excess BofA Facility Obligations in accordance
with the BofA Facility Loan Documents until the Discharge of BofA Facility
Obligations shall have occurred,

 

eighth, to the payment of the Excess GSO Obligations in accordance with the GSO
Loan Documents until the Discharge of GSO Obligations shall have occurred, and

 

ninth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.”

 

(g)          Section 5.2 of the Intercreditor Agreement is hereby amended by:

 

(1)adding the following language at the end of clause (a)(4) of such section:

 

“, including, without limitation, pursuant to the provisos of Sections 2.06(a)
and (b) of the BofA Credit Agreement as in effect on the First Amendment
Effective Date;”

 

(2)deleting the number “2.16” in its entirety in the second line of clause
(a)(6) of such section;

 



 4

 

 

(3)deleting “; or” at the end of clause (a)(6) and by substituting “;” in its
stead;

 

(4)deleting clause (a)(7) in its entirety and by substituting the following in
its stead:

 

“(7)           amend, supplement or otherwise modify Section 4.02(d) of the BofA
Credit Agreement as in effect on the First Amendment Effective Date or waive the
requirements thereunder; or

 

(8)            make any other amendment or modification in contravention of this
Agreement.”; and

 

(5)deleting the number “2.05” in the first line of clause (b)(2) of such section
and by substituting “2.07” in its stead.

 

3.           Consent to Restated BofA Facility Credit Agreement. The GSO Agent,
on behalf of itself and the other GSO Secured Parties, hereby consents to the
terms and conditions of the Restated BofA Facility Credit Agreement, and
acknowledges and agrees that, on and after the First Amendment Effective Date,
all references in the Intercreditor Agreement to the “BofA Credit Agreement”
shall mean and refer to the Restated BofA Facility Credit Agreement.

 

4.           Consent to Restated GSO Credit Agreement. The BofA Facility Agent,
on behalf of itself and the other BofA Facility Secured Parties, hereby consents
to the terms and conditions of the Restated GSO Credit Agreement, and
acknowledges and agrees that, on and after the First Amendment Effective Date,
all references in the Intercreditor Agreement to the “GSO Credit Agreement”
shall mean and refer to the Restated GSO Credit Agreement.

 

5.           Representations and Warranties. Each of the parties hereto hereby
represents and warrants to the other party as follows:

 

5.1           Each party hereto has the power and authority to execute and
deliver this Amendment and perform its obligations under the Intercreditor
Agreement (as amended by this Amendment);

 

5.2           The execution and delivery by each party hereto of this Amendment
and the performance by such parties of its obligations under the Intercreditor
Agreement (as amended by this Amendment) has been duly authorized; and

 

5.3           This Amendment has been duly executed and delivered by each party
hereto and is the binding obligation of the BofA Facility Agent and the GSO
Agent, enforceable against each such party in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights.

 



 5

 

 

6.           Miscellaneous.

 

6.1           This Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or electronic mail shall be as effective as delivery of a manually
executed counterpart of this Amendment.

 

6.2           This Amendment expresses the entire understanding of the parties
hereto with respect to the transactions contemplated hereby. No prior
negotiations or discussions shall limit, modify, or otherwise affect the
provisions hereof.

 

6.3           Any determination that any provision of this Amendment or any
application hereof is invalid, illegal, or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Amendment.

 

6.4           Except as expressly amended hereby, all terms and provisions of
the Intercreditor Agreement remain in full force and effect.

 

6.5           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE CHOICE OF LAW
AND VENUE PROVISIONS SET FORTH IN THE INTERCREDITOR AGREEMENT, AND SHALL BE
SUBJECT TO THE JURY TRIAL WAIVER AND NOTICE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.

 

6.6           This Amendment shall become effective on and as of the date when
the parties hereto execute and deliver to one another signature pages to this
Amendment.

 

[Signature page follows]

 

 6

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

  BANK OF AMERICA, N.A.,   as BofA Facility Agent         By: /s/ Andrew Cerussi
  Name: Andrew Cerussi   Title: Director         WILMINGTON TRUST, NATIONAL
ASSOCIATION,   as GSO Agent         By: /s/ Meghan H. Mc Cauley   Name: Meghan
H. Mc Cauley   Title: Assistant Vice President

 

   

 

 

ACKNOWLEDGMENT

 

The Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Amendment and consents thereto, agrees to recognize all rights granted
thereby to the BofA Facility Agent, the BofA Facility Secured Parties, the GSO
Agent, and the GSO Secured Parties and will not do any act or perform any
obligation which is not in accordance with the agreements set forth in this
Amendment. The Borrower and each Guarantor further acknowledges and agrees that
it is not an intended beneficiary or third party beneficiary under this
Amendment and (i) as between the BofA Facility Secured Parties, the Borrower and
the Guarantors, the BofA Facility Loan Documents remain in full force and effect
as written and are in no way modified hereby, and (ii) as between the GSO
Secured Parties, the Borrower and the Guarantors, the GSO Loan Documents remain
in full force and effect as written and are in no way modified hereby.

 

  SEQUENTIAL BRANDS GROUP, INC.         By: /s/ Gary Klein       Name: Gary
Klein         Title: Chief Financial Officer         SQBG, INC.         By: /s/
Gary Klein         Name: Gary Klein         Title: Chief Financial Officer      
  SEQUENTIAL LICENSING, INC.         By: /s/ Gary Klein         Name: Gary Klein
        Title: Chief Financial Officer         WILLIAM RAST LICENSING, LLC      
  By: /s/ Gary Klein         Name: Gary Klein         Title: Chief Financial
Officer

 



   

 

 

  HEELING SPORTS LIMITED         By: /s/ Gary Klein     Name: Gary Klein    
Title: Chief Financial Officer         B©AND MATTER, LLC         By: /s/ Gary
Klein         Name: Gary Klein         Title: Chief Financial Officer        
SBG Revo Holdings, LLC         By: /s/ Gary Klein         Name: Gary Klein      
  Title: Chief Financial Officer         sbg universe brands, llc         By:
/s/ Gary Klein         Name: Gary Klein         Title: Chief Financial Officer  
      Galaxy Brands LLC         By: /s/ Gary Klein         Name: Gary Klein    
    Title: Chief Financial Officer         The Basketball Marketing Company,
Inc.         By: /s/ Gary Klein         Name: Gary Klein         Title: Chief
Financial Officer

 



   

 

 

  American Sporting Goods Corporation         By: /s/ Gary Klein         Name:
Gary Klein         Title: Chief Financial Officer         LNT Brands LLC        
By: /s/ Gary Klein         Name: Gary Klein         Title: Chief Financial
Officer         sbg fm, LLC         By: /s/ Gary Klein         Name: Gary Klein
        Title: Chief Financial Officer         joe’s holdings LLC         By:
/s/ Gary Klein         Name: Gary Klein         Title: Chief Financial Officer  
      MARTHA STEWART LIVING OMNIMEDIA, INC.         By: /s/ Gary Klein        
Name: Gary Klein         Title: Chief Financial Officer      



   

 

 

  MSO IP HOLDINGS, INC.         By: /s/ Gary Klein         Name:  Gary Klein    
    Title: Chief Financial Officer         martha stewart, inc.         By: /s/
Gary Klein          Name:  Gary Klein         Title: Chief Financial Officer    
    body & soul omnimedia, inc.         By: /s/ Gary Klein          Name:  Gary
Klein         Title: Chief Financial Officer         MSLO PRODUCTIONS, INC.    
    By:  /s/ Gary Klein         Name:  Gary Klein         Title: Chief Financial
Officer         MSLO PRODUCTIONS – HOME, INC.         By: /s/ Gary Klein        
Name:  Gary Klein         Title: Chief Financial Officer         MSLO
PRODUCTIONS – EDF, INC.         By: /s/ Gary Klein         Name:  Gary Klein    
    Title: Chief Financial Officer      

 



   

 

 

  FLOUR PRODUCTIONS, INC.         By: /s/ Gary Klein         Name: Gary Klein  
      Title: Chief Financial Officer         EMERIL PRIMETIME MUSIC, INC.      
  By: /s/ Gary Klein         Name: Gary Klein         Title: Chief Financial
Officer         EMERIL PRIMETIME PRODUCTIONS, INC.         By: /s/ Gary Klein  
      Name: Gary Klein         Title: Chief Financial Officer         GOOD THING
PRODUCTIONS, INC.         By: /s/ Gary Klein         Name: Gary Klein        
Title: Chief Financial Officer         MSLO SHARED IP SUB LLC         By: /s/
Gary Klein         Name: Gary Klein         Title: Chief Financial Officer      
  MSLO EMERIL ACQUISITION SUB LLC         By: /s/ Gary Klein         Name: Gary
Klein         Title: Chief Financial Officer      





   

 

 

  SBG-GAIAM HOLDINGS, LLC         By: /s/ Gary Klein         Name: Gary Klein  
      Title: Chief Financial Officer         GAIAM BRAND HOLDCO, LLC         By:
/s/ Gary Klein         Name: Gary Klein         Title: Chief Financial Officer  
      GAIAM AMERICAS, INC.         By: /s/ Gary Klein         Name: Gary Klein  
      Title: Chief Financial Officer



 



   

